PER CURIAM.
It appearing from the recird and the concession of counsel in their briefs hat two orders had been entered in this action, ¡ach of which purports to have been entered ipon tire decision of the same motion, and each of which refers to and specifies different papers as having been used upon such motion, but only one of which has been appealed from, we decline to hear the appeal until the proper order has been settled and entered with the approval of Mr. Justice Nash, before whom the motion was heard.